UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7111


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TIMOTHY NICHOLAS RHODES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:04-cr-00082-H-4)


Submitted: June 30, 2021                                          Decided: July 21, 2021


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Nicholas Rhodes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Nicholas Rhodes appeals the district court’s order granting in part his

motion for a sentence reduction under Section 404 of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194. We review a district court’s decision whether to grant a

sentence reduction under the First Step Act for an abuse of discretion. See United States v.

Jackson, 952 F.3d 492, 297 (4th Cir. 2020) (reviewing ruling on First Step Act motion for

abuse of discretion but declining to define parameters of such review). We have reviewed

the record and find no reversible error. We therefore affirm the district court’s order and

deny Rhodes’ motions to appoint counsel and to file a supplement to his informal brief on

appeal. See 4th Cir. R. 27(c). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2